ORDER
PER CURIAM:
AND NOW, this 7th day of April, 2006, upon consideration of the Recommendation of the Three-Member Panel of the Disciplinary Board dated February 13, 2006, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
*1167ORDERED that FRANK C. ARCURI is suspended on consent from the Bar of this Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
Justice BALDWIN did not participate in this matter.